This is a suit involving a contest over a primary election for members of the Board of Aldermen of the Town of Erath, Louisiana, held on April 8, 1941, in which the law requires that a decision be rendered within twenty-four hours after submission. By consent the case was submitted at Lake Charles, Louisiana, at 12 o'clock noon, on Wednesday, May 7th, 1941.
The Court has formulated reasons for judgment which it has been impossible to have reduced to writing at this time, but which will be filed within the next forty-eight hours.
For the oral reasons now stated, to be hereafter supplemented by the written reasons to be filed,
It is ordered, adjudged and decreed that the judgment appealed from be, and the same is hereby, reversed, annulled and set aside, and it is further ordered, adjudged and decreed that there be judgment herein in favor of the defendants, Bellus Primeaux and the Democratic Executive Municipal Committee of the Town of Erath, Louisiana, and against the plaintiff, Etienne Le Blanc, sustaining the exceptions of no cause or right of action filed by the said defendants, and dismissing the said plaintiff's suit, and rejecting his demands at his costs.